On consideration whereof it is ordered and adjudged by this court that the judgment of the said circuit court be and the same is hereby reversed, and this court rendering the judgment that the circuit court should have rendered, it is *675ordered and adjudged that the judgment of the court of common pleas he and the same is hereby reversed and remanded to the court of common pleas for further proceedings according to law, upon the ground that the petition in the court of common pleas did not state a cause of action, in this, that it did not show that the broken and defective condition of the draw-bar contributed to cause the hand of the plaintiff in that court, tobe caught between the deadwoods and injured. The other questions not passed upon.